Citation Nr: 1809258	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1990 to August 1995. 

This matter comes to the Board of Veterans' Affairs (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to Waco, Texas.

In connection with this appeal, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in August 2017.  A transcript of that hearing has been associated with the claims file. 

The Board notes that the Veteran filed a timely notice of disagreement with regard to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) in March 2009.  In an April 2011 rating decision, the Veteran was granted entitlement to service connection for PTSD, rated at 30 percent disabling, effective March 7, 2007.  There is no indication from the record that the Veteran has disagreed with the disability rating or effective date that were assigned in that decision.  As such, the benefit is considered to have been granted in full, and the Board has limited its consideration accordingly. 


FINDINGS OF FACT

1.  In August 2017, prior to the promulgation of a decision in the appeal, the Veteran testified at his Board hearing that he wished to withdraw his claim of entitlement to an increased rating for a left knee disability. 

2.  The Veteran's combined service-connected disability rating is 80 percent with at least one disability, or disabilities combinable to at least 40 percent.

3.  The Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an increased rating for a left knee disability have been met.  38 U.S.C. § 7105(a), 7108 (2012); 38 C.F.R. § 20.200, 20.202, 20.204 (b)(c) (2017).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Left Knee Disability

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

The record shows that the Veteran filed a timely notice of disagreement with the denial of his claim of entitlement to an increased rating for a left knee disability.  In May 2011, the Veteran perfected an appeal of that issue.  At the Veteran's August 2017 Board hearing, the Veteran's representative stated that he wished to withdraw the appeal of the issue of entitlement to an increased rating for a left knee disability which was pending before the Board.  Such withdrawal is effective the date the correspondence was received at the Board.  38 C.F.R. § 20.204 (b) (3). Accordingly, as the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal and it is deemed withdrawn.

Entitlement to a TDIU

The Veteran contends that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities, and that a TDIU is warranted in this case. 

At the outset, the Board finds that the Veteran has met the preliminary schedular criteria for entitlement to a TDIU.  The Veteran is service connected for: posttraumatic stress disorder (PTSD), rated at 70 percent disabling; left knee total replacement, rated at 30 percent disabling; status post ligament repair, left knee, rated at 20 percent disabling; a left wrist disability, rated at 10 percent disabling; tinnitus, rated at 10 percent disabling; residual scarring associated with a left knee ligament repair, rated as noncompensable; and hearing loss, rated as noncompensable.  The Veteran's combined rating has been at least 80 percent since July 12, 2011.  Thus, the schedular criteria for a TDIU rating pursuant to 38 C.F.R. § 4.16 (a) have been met since July 12, 2011. 

Further, the Board finds that the combined impact of the Veteran's service-connected disabilities have precluded his substantial and gainful employment since that time.     

Review of the record indicates that the Veteran has completed high school and two years of college, and was previously employed as a welder and a fabricator.  The Veteran has asserted that he has not been employed since 2006. 

The Veteran has offered competent and credible testimony regarding the additional circumstances surrounding his employment, and has stated that he has had to take plenty of time off due to his disabilities, primarily his knee disability and his PTSD, which have made it impossible for him to secure work.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Specifically, the Veteran has intimated difficulty in maintaining professional relationships, anger outbursts, and issues with concentration due to his PTSD, as well as an inability to meet the physical requirements of his job due to his left knee and wrist disabilities.  The Veteran also submitted an October 2006 statement from his previous employer, a sporting goods store, indicating that he was terminated as a result of his continuous left knee surgeries.  Medical evidence of record indeed indicates that the Veteran has undergone several knee surgeries, to include total left knee arthroplasty.  

With specific regard to the Veteran's left knee disability, he was afforded a VA examination in November 2012.  The Veteran reported constant pain, with severely limited movement and flare-ups.  The examiner noted less movement than normal, weakened joints, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The examiner opined that the Veteran's left knee disability impacted his ability to work because he was barely able to walk or kneel and was unable to bend his left knee. 

In March 2015, a VA examiner assessed the impact of the Veteran's PTSD on his employability.  In doing so, the examiner opined that the Veteran's PTSD led to difficulty in establishing motivation, maintaining mood, establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work settings.  The examiner further noted that the Veteran had suicidal ideations frequently, and as recently as a week prior; panic attacks several times per month; severe depression; and anxiety. 

Upon review of the above, the Board finds that the combined impact of the Veteran's service-connected disabilities have rendered him unemployable.  His physical limitations would require significant absences from work, and prohibit any task requiring strength and dexterity of the knee or wrist, to include the use of manual tools as required in welding, or keyboards if he were to acquire sedentary employment.  Further, the Veteran's PTSD is productive of severe occupational deficiencies as due to such symptoms as possible anger outbursts and inability to maintain social or professional relationships.  Thus, in light of the Veteran's educational background, work experience, and degree of physical and mental impairment; the Board finds that the Veteran is precluded from obtaining and maintaining any form of substantially gainful employment.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The issue of entitlement to an increased rating for a left knee disability is dismissed.

Entitlement to a TDIU is granted. 




____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


